      Case 3:21-cv-00020-LPR-JTR Document 13 Filed 07/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION


AMANDA McBROOME                                                                  PLAINTIFF

V.                              NO. 3:21-CV-20-LPR-JTR

KEITH BOWERS, et al.                                                          DEFENDANTS

                                           ORDER

       The Court has received the Partial Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray. No objections to the Partial Recommended Disposition have

been filed and the time to do so has expired. After a careful and de novo review of the PRD and

the record, the Court concludes that the PRD should be, and hereby is, approved and adopted as

this Court’s findings in all respects. Plaintiff’s claim against the Craighead County Detention

Center is dismissed. The Court notes that passing screening does not necessarily indicate a

complaint’s ability to survive an adversarial motion to dismiss and certainly says nothing about

the summary judgment stage.

       IT IS SO ORDERED this 27th day of July, 2021.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
